Citation Nr: 0721732	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-31 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post operative status fracture carponavicular bone with 
nonunion and post traumatic arthritis (left wrist 
disability).

2  Entitlement to an evaluation in excess of 30 percent for 
alopecia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board notes that it previously denied the veteran's 
claimed of an increased rating for alopecia in March 2003.  
In support of his current claims, the veteran testified at a 
Board hearing in October 2006 and withdrew his claim for an 
increased rating in excess of 30 percent for adjustment 
disorder with depressed mood.  He also waived RO 
consideration of additional submitted evidence.  

In a May 2005 medical report, it is indicated that the 
veteran had left carpal tunnel syndrome due to his service-
connected left wrist disability.  The Board interprets this 
evidence as raising an informal claim of secondary service 
connection for left carpal tunnel syndrome.  To date, VA has 
not considered this issue and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  A private physician indicated the veteran's left wrist 
disability is analogous to an arthrodesed wrist.  

3.  The veteran's left wrist disability may be considered 
productive of favorable ankylosis.  

4.  The veteran's alopecia is currently evaluated in excess 
of the schedular maximum rating for that disability.


CONCLUSION OF LAW

1.  The criteria for an evaluation of 20 percent for left 
wrist disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.45, 4.69, 4.71., 4.71a; Diagnostic 
Codes 5214, 5215 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for alopecia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.118; Diagnostic Codes 
7830, 7831 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a September 2004 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand from the notices what was needed to 
substantiate his claims, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Since service connection has been 
granted for left wrist disability and alopecia, the first 
three Dingess elements were substantiated prior to the 
appeal, and further notice regarding these criteria was not 
required.  A letter was sent to the veteran in March 2006 
providing the remaining information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in October and November 2004, he was afforded 
formal VA examinations to assess the current severity of his 
left wrist disability and alopecia, respectively.  Regarding 
the October 2004 examination, the Board acknowledges relying 
on the findings and conclusions contained in the VA 
examination report although the examiner noted that he had 
not reviewed the veteran's claims folder prior to the 
preparation of the report.  The Board finds such review as 
not necessary because the Board is evaluating the veteran's 
disability based on the objective findings, which do not 
require a review of his medical records.  See Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403-04 (1997).  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  

Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

I.  Wrist Disability

The regulations establish a general rating formula for wrist 
disorders.  38 C.F.R. § 4.71a.  Ratings are assigned 
according to the manifestation of particular symptoms.  
Pursuant to Diagnostic Code 5214, ankylosis of the non-
dominant wrist is rated 30 percent disabling when it is 
favorable in 20 to 30 degrees dorsiflexion.  It is rated 30 
percent in any other position, except favorable.  It is rated 
40 percent when it is unfavorable, in any degree of palm 
flexion, or with ulnar or radial deviation.

The Board notes the veteran's left wrist disability is 
currently rated under Diagnostic Code 5215 for limitation of 
motion of the wrist.  His 10 percent rating was awarded for 
dorsiflexion less than 15 degrees.  This is the maximum 
rating available under this code provision.

In October 2004, a VA examination was conducted.  At the 
examination, the veteran reported experiencing worsening pain 
since the original injury, limiting his left arm activities, 
and wearing a wrist brace to work.  The veteran stated that 
the joint was painful upon motion, and, with repetitive use, 
it increased in swelling and pain.  The examination report 
shows range of motion findings as:  flexion to 20 degrees, 
extension to 15 degrees, ulnar deviation to 10 degrees, and 
radial deviation to 10 degrees.  The examiner noted the 
veteran's swollen left wrist with the prominence on the 
extension side of the wrist in the area of the scaphoid and 
tenderness to palpation throughout the area.  Following x-ray 
studies, the examiner concluded that the veteran had a 
scaphoid nonunion of the left wrist with avascular necrosis 
and posttraumatic arthritis of wrist, without any hope of 
healing.  He stated that the veteran had considerable chronic 
swelling and pain with loss of range of motion of the left 
wrist.

VA medical records contain evidence of the veteran's 
continued complaints relating to his wrist.  A private May 
2005 medical opinion, offered by S. Berry Thompson, M.D., is 
also included in the file.  Dr. Thompson examined the 
veteran's left wrist and found the range of motion to be only 
10 to 15 degrees in either direction.  He noted tenderness on 
the radial side of the wrist and prominence over the area of 
the scaphoid and scapholuntae area dorsally, which was very 
tender.  Dr. Thompson considered the veteran's wrist 
analogous to an arthrodesed wrist.  

In light of the foregoing, the Board finds that the veteran's 
disability may be appropriately rated under Diagnostic Code 
5215; and, with evidence of arthrodesis (i.e., artificial 
ankylosis), a 20 percent rating is warranted.  There is no 
evidence consistent with the presence of unfavorable 
ankylosis; thus, an evaluation in excess of 20 percent is not 
warranted.  Likewise, a separate evaluation under Diagnostic 
Code 5214, for limitation of motion of the left wrist, is not 
warranted, as this condition is contemplated under Diagnostic 
Code 5215; and, the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  


II.  Alopecia

The regulations establish a general rating formula for skin 
disorders.  38 C.F.R. § 4.118.  Ratings are assigned 
according to the manifestation of particular symptoms.  
Pursuant to Diagnostic Code 7830, scarring alopecia is rated 
20 percent disabling when it affects more than 40 percent of 
the scalp.  Pursuant to Diagnostic Code 7831, alopecia areata 
is rated 10 percent disabling when it results in loss of all 
body hair.  These are the highest available ratings under 
these code provisions.

A VA skin examination was conducted in November 2004.  While 
the examiner noted the veteran's report of recurrent 
epidermal cysts, he stated that the veteran's alopecia was 
not the cause of that non-service connected condition.  

At the October 2006 Board hearing, the veteran indicated that 
he currently had cysts all over, and in, his body, due to his 
alopecia.  The Board does not question the sincerity of the 
veteran's conviction that his symptoms are related to his 
alopecia; however, as a lay person, he is not competent to 
establish a medical opinion merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Based on the foregoing the Board is unable to identify a 
basis for granting an increased rating for alopecia, as there 
is not a higher rating available pursuant to Diagnostic Code 
7830 or 7831.  Thus, the veteran's claim must be denied.

III.  Conclusion

The Board notes the above determinations are based on the 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's left wrist disability, or his alopecia, reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an increased evaluation on extra-schedular 
basis.  While the veteran stated at his October 2006 Board 
hearing that he has "missed a lot of work" due to his 
disabilities, this is not analogous to marked interference 
with obtaining and maintaining employment.  These conditions 
also are not shown to warrant any, let alone frequent, 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of extraschedular 
ratings are not met.  Thus, the Board is not required to 
remand these claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for left wrist 
disability is granted.

An evaluation in excess of 30 percent for alopecia is denied.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


